DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Yoon et al. (KR20150044335A) in view of Hausman, JR (US 2012/0286681 A1).
Regarding claim 1, Yoon et al. teaches a power supply (Fig. 2, see page 11) comprising:
an input terminal arrangement (input terminal coupled to 230) for receiving a mains power supply (230); 
an output terminal arrangement (output terminals of 260) adapted to be connectable to a load (240) 
a first power converter (211) designed to convert the received mains power;

a controller (220) adapted to selectively control which of the first and second power converters converts the mains power supply and provides the converted mains power supply to the output terminal arrangement (see para [0039] of Machine translation of KR20150044335A), to thereby switch the power supplied to the connected LED lighting unit between a power converted by the first power converter and a power converted by the second power converter, 
wherein: 
the first power converter is more efficient than the second power converter at converting the mains power supply when the converted mains power supply is at a first non-zero power level (211, 212, 213… optimized at a or b% to 100%, see page 11); and 
the second power converter is more efficient than the first power converter at converting the mains power supply when the converted mains power supply is at a second, different non-zero power level (each topology has efficient at a certain load, e.g. the second topology 412 under light load e.g. less than 150W, see claims 6 and 8 on page 1),
wherein the first non-zero power level is sufficient to power the load, and the second non-zero power level is not sufficient to power the another load,
but does not teach the types of load being a luminaire comprising an LED lighting unit comprising at least one LED arrangement and at least one other component,  wherein the LED arrangement and the at least other component are adapted to draw power from a same power rail.

Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the power converter of Yoon et al. for the various loads disclosed by Hausman, JR, since a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 4, Yoon et al. in view of Hausman, JR teaches the luminaire of claim 1 , wherein the first power converter is adapted to provide a first non-zero voltage level (a predetermined voltage, see claim 4), and the second power converter is adapted to provide a second, different non-zero voltage level (converter provides non-zero voltage level).
Regarding claim 5, Yoon et al. in view of Hausman, JR teaches the luminaire of claim 4, wherein the first non-zero voltage level is greater than the second non-zero voltage level (voltage levels are differently set among first to Nth topologies, see para [0042]).
Regarding claim 9, Yoon et al. in view of Hausman, JR teaches luminaire of claim 1 wherein the controller is adapted to sense the magnitude of current out from one of the power conversion modules and compare  the sensed current with an existing current value (see claim 3) to improve the power efficiency (see para [0002]).
Therefore, the load being LED as taught by Hausman, JR, determining whether the at least one LED arrangement of a connected LED lighting unit is drawing power; and in response to determining that the at least one LED arrangement of a connected LED lighting unit is not 
Regarding claim 10, Yoon et al. in view of Housman JR. teaches the luminaire of claim 1 wherein the first power converter comprises a flyback converter (the first power convertor being a flyback converter, see para [0012]).
Regarding claim 11, Yoon et al. in view of Housman JR. teaches the luminaire of claim 1 wherein the controller comprises a switch (switches Q1 - Q6 being selectively switch connection in choosing a topology, see para [0061]) adapted to selectively switch a connection to the output terminal arrangement between an output of the first power converter and an output of the second power converter, to thereby switch which power converter supplies power to the output terminal arrangement.
Regarding claim 13, Yoon et al. in view of Housman JR. teaches the luminaire of claim 11, wherein the at least one LED arrangement (module is changed by a control circuit by sensing the capacity of the load, see claim 1) is adapted to require a power level greater than the second power level in order to emit light, and the at least one other component is adapted to require a power level equal or less than the second power level in order to be active.
Regarding claim 15, Yoon et al. in view of Housman JR. teaches the luminaire of claim 13, wherein the at least one other component comprises a communication unit and/or a sensing unit (a load including a phase control to DC converter circuit for determining a target intensity, see para [0003]).
Regarding claims 6, 7, and 14 , Yoon et al. in view of Housman JR. teaches the luminaire of claim 4, where various non-zero voltages, the load being LED sources,
but does not teach the specifics of the first non-zero voltage level being greater than 25V and the second non-zero voltage level being less than 10V (claim 6), the first non-zero voltage level being greater than a voltage drop across the LED arrangement of the LED lighting unit, and the second non-zero voltage level being less than a voltage drop across the LED arrangement of the lighting unit (claim 7), and each at least one LED arrangement comprising a plurality of LEDs connected in series (claim 14)
However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to specify the voltage level range, relative voltage level, and a plurality of LEDs connected in series, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of  Hausman, JR , and further in view of Chien (US 2016/0153650 A1).
Regarding claim 8, Yoon et al. in view of Hausman, JR teaches the luminaire of claim 1 , an EMI filter (EMI filter 250) circuit adapted to filter the mains supply,
but does not teach the input terminal arrangement comprising one or more pins for receiving the mains supply and a surge protection unit to protect the power supply for power surges in the mains supply.
However, Chien teaches a surge protector with for safety of a device and (see para [0036]) and pins for connection with transformer in Page C.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NI (US 2019/0157978 A1) discloses multi-phase LLC converters connected in parallel.
Nikitin (US PAT No. 9,923,448) teaches regulated three-phase AC to DC conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           /AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844